NONSTATUTORY STOCK OPTION AGREEMENT
 
MANAGER EMPLOYEE
 
This NONSTATUTORY STOCK OPTION AGREEMENT (this "Agreement"), made and entered
into as of the __ day of ______, ____, by and between ___________(the
"Optionee") and China Recycling Energy Corporation, a Nevada corporation (the
"Corporation"), sets forth the terms and conditions of the stock option (the
“Option”) granted by the Corporation to the Optionee as to the number of shares
of the Corporation’s Stock set forth below pursuant to the Corporation’s 2007
Nonstatutory Stock Option Plan (the "Plan") and its Board resolution of stock
option grant dated ______ __, ____ (“Grant Date”). Any capitalized terms used
but not defined herein shall have the meaning prescribed in the Plan.
 
1. Grant of Option. Subject to the provisions of this Agreement, the Plan and
the Employment Agreement, if any, by and between the Optionee and the
Corporation or an Affiliate (the "Employment Agreement”), the Board of Directors
of the Corporation grants to the Optionee an Option to purchase
___________shares of Stock as of the Grant Date.
 
2. Exercise Price. The exercise price of the granted shares of Stock subject to
the Option equals to the closing price per share of the Stock on the Grant Date:
$___.
 
3. Vesting. The Option shall vest and become exercisable as follows: (a) the
Option shall vest and become exercisable as to 15% of the total number of shares
of Stock subject to the Option on the six month anniversary of the Grant Date;
(b) the Option shall vest and become exercisable as to an additional 15% of the
total number of shares of Stock subject to the Option on the first year
anniversary of the Grant Date; (c) the Option shall vest and become exercisable
as to an additional 50% of the total number of shares of Stock subject to the
Option on the second year anniversary of the Grant Date; and (d) the Option
shall vest and become exercisable as to the remaining 20% of the total number of
shares of Stock subject to the Option on the third year anniversary of the Grant
Date. The Option may only be exercised to the extent that the Option has become
vested and exercisable. The vesting schedule requires continued employment
through each applicable vesting date as a condition to the vesting of the
applicable installment of the Option and the rights and benefits under this
Option Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Optionee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment as provided in Section 4 below or
under the Plan
 
4. Termination of Employment; Change in Control. (a) In the event of the
Optionee's termination of employment by the Corporation or an Affiliate without
Cause (as defined in the Employment Agreement), by the Optionee for Good Reason
(as defined in the Employment Agreement), or by reason of the Optionee's death
or Disability (as defined in the Employment Agreement), any portion of the
Option that has not become vested and exercisable as of the date of the
Optionee's termination of employment shall immediately vest and become
exercisable, and the Option (after giving effect to such accelerated vesting)
shall expire as set forth in Section 5 of this Agreement.
 
(b) In the event of the Optionee's termination of employment by the Corporation
or an Affiliate for any other reason not described in Section 4(a) above, or if
no Employment Agreement exists in the event of the Optionee’s termination of
employment by the Corporation or an Affiliate for reasons other than death, any
portion of the Option that has not become vested and exercisable as of the date
of the Optionee's termination of employment shall immediately be forfeited, and
the Option, to the extent it has become vested and exercisable on the date of
the termination of employment, shall expire as set forth in Section 5 of this
Agreement.
 

--------------------------------------------------------------------------------


 
(c)  If an Employment Agreement exists and there is a Change in Control (as
defined in the Employment Agreement), any portion of the Option that has not
become vested and exercisable immediately prior to the Change in Control shall
immediately vest and become exercisable, and the Option (after giving effect to
such accelerated vesting) shall expire as set forth in Section 5 of this
Agreement.
 
5. Stock Option Term. Vested Stock Options shall expire on the fifth anniversary
of the Grant Date.
 
6. Method of Stock Option Exercise. The Option may be exercised during its term,
in whole or in part, to the extent it has become vested and exercisable pursuant
to Section 3 or 4 and has not yet been forfeited or expired, by giving written
notice of exercise to the Corporation (or to such other party as the Corporation
may designate from time to time) specifying the number of shares of Stock
subject to the Option to be purchased. Such notice shall be accompanied by
payment in full of the purchase price by certified or bank check or such other
instrument as the Corporation may accept. Options may also be exercised by any
other means permitted by the Plan that the Committee may designate from time to
time. To the extent permitted by applicable law and to the extent permitted by
the Committee, the Optionee may discharge any withholding obligation in respect
of this Agreement by directing the Corporation or an Affiliate to withhold
shares of Stock to be delivered upon exercise of the Option that have a Fair
Market Value on the date of exercise equal to the Corporation's or such
Affiliate’s minimum withholding obligation.
 
7. Transferability. The Option shall not be transferable by the Optionee other
than by will or by the laws of descent and distribution. The Option shall be
exercisable, subject to the terms of the Plan, only by the Optionee, the
Optionee's estate or beneficiary, the guardian or legal representative of the
Optionee, or any person to whom such option is transferred pursuant to this
Section 7, it being understood that the term "Optionee" includes such guardian,
legal representative and other permitted transferee.
 
8. Successors, Assigns and Transferees. Subject to the Corporation’s right to
terminate the Option pursuant to Section 5(h) of the Plan, this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and each of
their respective successors and permitted transferees (including, upon the death
of the Optionee, the Optionee's estate).
 

--------------------------------------------------------------------------------


 
9. Incorporation of Plan. The Option and all rights of the Optionee under this
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by reference. The Optionee agrees to be bound by the terms of the Plan
and this Agreement. The Optionee acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Committee do not and
shall not be deemed to create any rights in the Optionee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Committee so conferred by appropriate action of the Board or the
Committee under the Plan after the date hereof. Notwithstanding the foregoing,
the determination of whether a termination of Optionee’s employment with the
Corporation or an Affiliate for purposes of this Agreement qualifies as a
termination for “Good Reason,” “Cause,” or “Disability” shall be determined in
accordance with the terms of the Employment Agreement. The Optionee may obtain a
copy of the Plan from the Corporation.
 
10. Not an Employment Contract. Nothing contained in this Agreement nor the Plan
shall confer on the Optionee any right with respect to continuance of employment
or other service with the Corporation or an Affiliate, nor shall it interfere in
any way with any right the Corporation or an Affiliate would otherwise have to
terminate or modify the terms of the Optionee's employment or other service
(subject to the terms of the Employment Agreement) at any time, or affects the
right of the Corporation or an Affiliate to increase or decrease the Optionee’s
other compensation.
 
11. Integration. This Agreement and the other documents referred to herein,
including without limitation the Plan and the Employment Agreement, or delivered
pursuant hereto, which form a part hereof contain the entire understanding of
the parties with respect to their subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein. This Agreement, including without limitation the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
 
12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together constitute one and
the same instrument. Notwithstanding the foregoing, any duly authorized officer
of the Corporation may execute this Agreement by providing an appropriate
facsimile signature, and any counterpart or amendment hereto containing such
facsimile signature shall for all purposes be deemed an original instrument duly
executed by the Corporation.
 
13. Modification; Waiver. No provision of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by the Optionee and by a duly authorized officer of the
Corporation, and such waiver is set forth in writing and signed by the party to
be charged. No waiver by either party hereto at any time of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Optionee has executed this Agreement on the Optionee's
own behalf, thereby representing that the Optionee has carefully read and
understands this Agreement and the Plan as of the day and year first written
above, and the Corporation has caused this Agreement to be executed in its name
and on its behalf, all as of the date first written above.



     
By:
Optionee
             
By:
    
   
Guangyu Wu
 
 
Chief Executive Officer
 
 
China Recycling Energy Corporation
 

 

--------------------------------------------------------------------------------


 